department of the treasury internal_revenue_service release number release date uie code org dear identification_number - contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons organization did not respond to any document requests in order to determine whether the organization met the requirements for exemption the org fails to meet the requirement for exemption under sec_501 sec_1_501_c_6_-1 of the income_tax regulations defines a business league as an association of persons having some common business_interest the purpose of which is to promote such common interest and not engage in a regular business of a kind ordinarily carried on for profit as a result of a recent audit of your organization's activities and form_990 for the period ended date2 you failed to provide information to determine whether the operation is organized and operating solely for a common business_interest based on the above we are revoking your organization's exemption from federal_income_tax under -- - sec_501 of the internal_revenue_code effective datel you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after date2 you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations form 886-a schedule no or exhibit explanation of items name of taxpayer year period ended org date2 legend org num datel date2 issues - whether the organization had any activities that warrants continued exemption under sec_501 whether the organization maintained books_and_records required of a tax exempt_organization facts - we have sent letters to the organization on march 20xx april 20xx may 20xx and july the organization has not provided any documents to show that their activities further their exempt_purpose nor that they maintain books_and_records law- and special returns states in part sec_6001 of the internal_revenue_code requiring records statements every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_7602 of the internal_revenue_code examination of books and witnesses states in part the following for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized- to examine any books papers records or other data which may be relevant or material to such inquiry sec_1_6033-2 of the income_tax regulations provides in part that every organization exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status failure to comply with our request for information could result in the loss of your tax-exempt status ' department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer schedule no or exhibit year period ended explanation of items org date2 government's position - since the organization did not provide requested records needed to conduct our examination the organization has not met the requirements to maintain its tax exemption taxpayer's position - the taxpayer is unresponsive conclusion - based on the information above we are proposing revocation of the organization's tax exemption the proposed effective date of the revocation is date1 the organization does not continue to qualify for tax exemption under sec_501 department of the treasury - internal_revenue_service form 886-a page of tak exempt and government entities division org department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx taxpayer_identification_number form tax_year s ended date person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax _ determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please cail the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v
